In an action to recover damages for personal injuries allegedly sustained as a result of a fall on a crosswalk covered with ice and snow, the appeal is from a judgment entered on the verdict of a jury in favor of respondent. The accident occurred on December 25, 1948, around 2:30 a. m., about five days after the termination of a snowstorm during which 16.7 inches of snow fell. Respondent claimed that the accident was caused by the negligent piling of snow by appellant at the place of the accident after the roadway had been cleared by snowplows. Judgment reversed on the law, without costs, and complaint dismissed. The findings of fact are affirmed. (Davis v. City of New York, 296 N. Y. 869; Weisfeld v. City of New York, 282 App. Div. 739.) Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.